                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

TONI PERRIN,

               Plaintiff,

       v.                                                Case No. 3:17-cv-00201-JPG-MAB

DILLARD'S INC. and DILLARD'S STORE
SERVICES, INC.,

               Defendants.

                               MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       The parties in this case have filed a joint stipulation of dismissal pursuant to Federal Rule

of Civil Procedure 41(a)(1)(A)(ii). (ECF No. 57.) That Rule calls for the dismissal of a case if the

parties file a stipulation of dismissal signed by all parties who have appeared. Having met the

requirements of the Rule, the Court FINDS that this case is DISMISSED WITH PREJUDICE.

The Court DIRECTS the Clerk of Court to close this case.

IT IS SO ORDERED.

DATED: APRIL 25, 2019

                                                     s/ J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     DISTRICT JUDGE
